NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
             FILE                                                                  THIS OPINION WAS FILED
                                                                                  FOR RECORD AT 8 A.M. ON
        IN CLERK’S OFFICE                                                            SEPTEMBER 17, 2020
 SUPREME COURT, STATE OF WASHINGTON
       SEPTEMBER 17, 2020
                                                                                     SUSAN L. CARLSON
                                                                                   SUPREME COURT CLERK




             IN THE SUPREME COURT OF THE STATE OF WASHINGTON



         In the Matter of the Personal Restraint of    )      No. 97452-7
                                                       )
         DON WESLEY WINTON,                            )      En Banc
                                                       )
                               Petitioner.             )
                                                       )      Filed : September 17, 2020

                JOHNSON, J.—This case involves the discretion of the Indeterminate

         Sentence Review Board (ISRB), under chapter 9.94A RCW and chapter 9.95

         RCW, to restrict a parolee’s ability to travel while serving community custody.

         The State seeks reversal of an unpublished Court of Appeals decision granting Don

         Wesley Winton’s personal restraint petition (PRP) and striking a geographic

         community custody condition imposed pursuant to RCW 9.95.420(2) that

         restricted his travel into Clark County without prior approval. The Court of

         Appeals analyzed the condition as implicating a fundamental constitutional right to

         travel, applied strict scrutiny, found the condition was not narrowly tailored, and

         vacated the condition. We reject the Court of Appeals’ analytical lens on the
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


       grounds that a parolee remains under state custody and their constitutional right to

       travel is curtailed and can be restricted under the statute. We reverse the Court of

       Appeals and dismiss the PRP.

                              FACTS AND PROCEDURAL HISTORY

              In 2007, Winton pleaded guilty in Clark County Superior Court to two

       counts of first degree child molestation and one count of third degree child

       molestation. The sentencing court imposed an indeterminate sentence of 98 months

       to life on one of the counts of first degree child molestation. The sentencing court

       also imposed no contact orders with respect to the two victims, one permanent and

       one for five years. The victims live in Clark County.

              In September 2014, the ISRB granted Winton’s conditional release. The

       initial conditions of release included geographic restrictions prohibiting Winton

       from traveling to Seattle, Clark County, or Clallam County without prior written

       approval from his community corrections officer and the ISRB. In October 2014,

       the ISRB added an additional condition prohibiting travel to Skamania County and

       the portion of Oregon north of Highway 20 without prior permission. In 2016, the

       ISRB added Arch Cape, Oregon to the list of prohibited locations. In May 2018,

       Winton filed this personal restraint petition seeking the removal of the

       geographical conditions of his community custody. In July 2018, the ISRB

       removed all geographic restrictions except the condition that he not enter Clark

                                                      2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


       County without prior written approval; the victims still lived in Clark County and

       Winton had requested and received permission to travel through the county in the

       past. Winton asserts that he periodically travels to visit with his biological daughter

       in Oregon and asserts that the Clark County restriction is burdensome because it

       prohibits traveling to Oregon using Interstate 5 without first obtaining permission.1

              Winton filed this challenge as a PRP in the Court of Appeals. The Court of

       Appeals granted Winton’s PRP, analyzing the restriction as impacting Winton’s

       constitutional right to travel, applying strict scrutiny to the ISRB’s travel condition,

       and finding that it was not narrowly tailored. 2

                                               ANALYSIS

              We review questions of law in PRPs de novo. In re Pers. Restraint of Coats,

       173 Wn.2d 123, 133, 267 P.3d 324 (2011). Community custody conditions are

       reviewed for an abuse of discretion, but we review whether an entity had authority

       to impose such restrictions de novo. State v. Armendariz, 160 Wn.2d 106, 110, 156

       P.3d 201 (2007). The State’s primary concern and argument centers on the

       standard of review applied by the Court of Appeals.




              1
               The ISRB narrowed the Clark County travel restriction in December 2018, allowing
       Winton to travel through Clark County, requiring permission only if Winton desires Clark
       County to be his final destination.
              2
                The Washington Association of Criminal Defense Attorneys [Lawyers] filed an amicus
       curiae brief in this case.

                                                      3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


              While the right to travel is recognized as a fundamental right of citizenship,

       this right is affected by a criminal conviction. See Bagley v. Harvey, 718 F.2d 921,

       924 (9th Cir. 1983); see also Jones v. Helms, 452 U.S. 412, 420, 101 S. Ct. 2434,

       69 L. Ed. 2d 118 (1981) (“[A]ppellee’s own misconduct had qualified his right to

       travel interstate before he sought to exercise that right.”). Bagley addressed

       whether a parole commission’s decision to parole Bagley to Iowa violated his right

       to travel. After noting that other courts have found that parolees have a right to

       travel, the Bagley court reached the opposite conclusion and upheld the travel

       condition, reasoning that

                     [t]here can be no doubt that Bagley’s constitutional right to
              interstate travel was extinguished upon his valid convictions and
              imprisonment. Since, to this date, Bagley has never regained that
              freedom of travel he lost upon conviction, he may not invoke the due
              process clause of the fifth amendment to compel the Government to
              grant him the desired right.

       718 F.2d at 924 (internal citation omitted).

              We find the analysis in Bagley to be persuasive and applicable here.

       Following a conviction and during the period of imprisonment, the limitation on

       the right to travel is similar to the loss of other constitutional rights. 3 This

       reasoning applies to individuals serving community custody. Community custody

       is an extension of incarceration where an individual’s “‘constitutional rights . . . are


              3We do not reach the question of whether the right to travel is restored to individuals
       who fully complete their sentences.

                                                       4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


       subject to the infringements authorized by the SRA [Sentencing Reform Act of

       1981], RCW 9.94A.’” State v. Ross, 129 Wn.2d 279, 287, 916 P.2d 405 (1996)

       (second alteration in original) (quoting In re Pers. Restraint of Caudle, 71 Wn.

       App. 679, 683, 863 P.2d 570 (1993) (Sweeney, J., concurring)). Because an

       individual who is transferred from total confinement to community custody

       remains under the continuing jurisdiction of the ISRB, the right to travel is not

       entirely restored. To the extent that the Court of Appeals cases have held that a

       parolee under community custody possesses an unrestricted constitutional right to

       travel and have held that strict scrutiny applies when reviewing such conditions,

       we reject that analysis and level of scrutiny. See In re Pers. Restraint of Martinez,

       2 Wn. App. 2d 904, 913, 413 P.3d 1043 (2018); State v. Sims, 152 Wn. App. 526,

       531, 216 P.3d 470 (2009), aff’d on other grounds, 171 Wn.2d 436, 256 P.3d 285

       (2011). We decline to adopt the factored analysis from State v. Schimelpfenig, 128

       Wn. App. 224, 229, 115 P.3d 338 (2005), to the analysis of a community custody

       condition, as the Schimelpfenig factors are premised on a constitutional strict

       scrutiny standard of review. 4



              4
                 We acknowledge, however, that some of the Schimelpfenig factors align with the
       considerations the ISRB must undertake in imposing conditions of community custody under
       RCW 9.94A.704(10)(c). Schimelpfenig sets out nonexclusive factors for courts to consider under
       the strict scrutiny standard of review: “(1) whether the restriction is related to protecting the
       safety of the victim or witness of the underlying offense; (2) whether the restriction is punitive
       and unrelated to rehabilitation; (3) whether the restriction is unduly severe and restrictive


                                                       5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


              Instead, we derive guidance from the statutory authority defining the ISRB’s

       discretion to impose community custody conditions. The ISRB is authorized to

       “exercise independent judgment” regarding decisions concerning “offenders’

       release, revocation, reinstatement, or the imposition of conditions of supervision.”

       RCW 9.95.0002(8). When imposing community custody conditions, the ISRB

       must comply with the statutory definition of “community custody” under RCW

       9.94A.704:

              “Community custody” means that portion of an offender’s sentence
              subject to controls including crime-related prohibitions and
              affirmative conditions from the court, the board, or the department of
              corrections based on risk to community safety, that is served under
              supervision in the community, and which may be modified or revoked
              for violations of release conditions.

       RCW 9.95.0001(2) (emphasis added).5 “Crime-related prohibition” is defined as

       “an order of a court prohibiting conduct that directly relates to the circumstances

       of the crime for which the offender has been convicted.” RCW 9.94A.030(10)

       (emphasis added); see RCW 9.95.0001(3). Moreover, an imposed condition must

       be reasonably related to the crime of the conviction, the offender’s risk of


       because the defendant resides or is employed in the area from which he is banished; (4) whether
       the defendant may petition the court to temporarily lift the restriction if necessary; and (5)
       whether less restrictive means are available to satisfy the State’s compelling interest.” 128 Wn.
       App. at 229.
              5
               Based on the language, “including crime-related prohibitions and affirmative
       conditions,” we recognize that RCW 9.95.0001(2) establishes nonexclusive considerations.
       However, in this case, our focus is on “crime-related prohibitions,” and those additional
       considerations are not before us.

                                                       6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


       reoffending, and the safety of the community or it will be removed. RCW

       9.94A.704(10)(c)(i)-(iii). Taken together, any community custody condition

       imposed by the ISRB, even those that implicate constitutional freedoms, must bear

       a reasonable relation to the circumstances of the crime, the offender’s risk of

       reoffense, and public safety.

              Based on the statutory sentencing authority, we have evaluated sentencing

       conditions for their reasonableness. In State v. Riley, we reviewed a sentencing

       condition that infringed on the defendant’s freedom of association because it

       prevented him from associating with other computer hackers. 121 Wn.2d 22, 36-

       38, 846 P.2d 1365 (1993). We reasoned that because “crime-related” prohibitions

       serve a primarily punitive purpose and are left to the discretion of the sentencing

       authority, the sentence will be reversed only if it is manifestly unreasonable. Our

       analysis instead recognized that “[l]imitations upon fundamental rights are

       permissible” for the duration of the offender’s sentence where restrictions are

       “imposed sensitively. . . . [and are] ‘reasonably necessary to accomplish the

       essential needs of the state and public order.’” Riley, 121 Wn.2d at 37-38 (quoting

       Malone v. United States, 502 F.2d 554, 556 (9th Cir. 1974)). In that case, the

       condition was not unconstitutional; it was reasonably related to the defendant’s

       crime of computer trespass and was imposed to prevent the defendant from

       reoffending.

                                                      7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


              While sentencing conditions are distinguishable in some aspects, we later

       undertook a similar analysis in the context of community custody conditions. State

       v. Bahl, 164 Wn.2d 739, 753, 193 P.3d 678 (2008). In reviewing a vagueness

       challenge to a community custody condition, we recognized that the imposition of

       “conditions of community custody is within the discretion of the sentencing court

       and will be reversed if manifestly unreasonable.” Bahl, 164 Wn.2d at 753 (citing

       Riley, 121 Wn.2d at 37). Further, the imposition of an unconstitutional condition

       would be manifestly unreasonable. Recognizing this rule in State v. Hai Minh

       Nguyen, 191 Wn.2d 671, 678, 425 P.3d 847 (2018), we assessed whether a

       condition imposed by the sentencing court was crime related. We held that

       community custody conditions are reviewed for an abuse of discretion and that a

       court does not abuse its discretion if a reasonable relationship exists between the

       crime and the condition. Nguyen, 191 Wn.2d at 678, 683-84.

              While these cases analyzed community custody conditions imposed by the

       sentencing court, the same reasoning applies here to community custody conditions

       imposed by the ISRB. Both authorities possess broad discretion to impose crime-

       related community conditions. RCW 9.94A.703(3)(f); RCW 9.95.0001(2); RCW

       9.95.0002(8). Accordingly, we review whether the ISRB abused its discretion in

       imposing a particular community custody condition. See Nguyen, 191 Wn.2d at

       683. Given that parolees under community custody are still serving their sentences,

                                                      8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


       conditions may implicate a parolee’s diminished constitutional rights. Based on the

       statutory authority, the relevant inquiry is whether the imposed condition is

       “crime-related,” meaning it is reasonably related to the crime, the offender’s risk of

       reoffense, and the protection of public safety. RCW 9.94A.704(10)(c)(i)-(iii); see

       RCW 9.95.0001(2). If the condition fails to meet these statutory requirements, it is

       manifestly unreasonable and should be removed.

              Turning to the condition imposed in this case, we hold that it was reasonable

       to require Winton to obtain written approval before entering Clark County.

       Contrary to Winton’s characterization of this condition as akin to a banishment

       order, even if Winton possessed an unrestricted constitutional right to travel, this

       condition would not infringe on that right. Winton does not reside or work in Clark

       County. He expresses a need to travel through the area via the interstate highway to

       visit his daughter in Oregon, but he does not demonstrate any need to otherwise

       stop or engage in activity within Clark County.

              The condition does not ban Winton from Clark County. The record does not

       indicate that Winton was ever denied approval to travel through Clark County or

       that Winton ever violated the condition and was punished. Nor does Winton

       complain of any alleged prohibitions on his ability to enter the county. Rather, the

       condition requires preapproval from the ISRB and community corrections officer

       to justifiably notify the victims when Winton anticipates entering the area.

                                                      9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Winton, No. 97452-7


              The condition complies with the statutory requirements, that is, it bears a

       reasonable relation to the crime, the risk of reoffense, and public safety. The

       condition directly relates to the crime because Winton’s victims reside, work, and

       attend school within Clark County. It also reasonably reduces the risk of reoffense,

       ensures public safety, and notably, protects the victims and their families by

       preventing contact with Winton. The ISRB properly exercised its discretion in

       imposing this condition.

                                             CONCLUSION

              We reject the Court of Appeals’ holding that strict scrutiny applies to parole

       conditions and its conclusion that persons serving community custody possess an

       unqualified constitutional right to travel. An individual’s right to travel is limited

       by a criminal conviction during the period of imprisonment and release on

       community custody does not alter this limitation. Where a community custody

       condition is imposed by the ISRB, it must be reasonably related to the crime,

       recidivism, and public safety. The ISRB has broad discretion in individual cases to

       craft appropriate conditions. We hold that the condition requiring Winton to obtain

       preapproval before entering Clark County was a reasonable exercise of authority.

       We reverse the Court of Appeals and dismiss the PRP.




                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         In re Pers. Restraint of Winton, No, 97452�7




        WE CONCUR:




                                         11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)




                                            No. 97452-7

             GORDON McCLOUD, J. (concurring)—The majority holds that Don

       Wesley Winton, who has been conditionally released from prison, has lost his

       fundamental, constitutional right to travel for the length of his sentence. Because

       Winton’s community custody sentence lasts the rest of his life, the majority’s

       holding means that Winton has lost that fundamental, constitutional right for the

       rest of his life. I certainly agree that while he is serving community custody, the

       Indeterminate Sentence Review Board (ISRB) may restrict Winton’s right to

       travel. And I agree that the narrow restriction now imposed on Winton (that he

       must get permission to enter Clark County if that county is his final destination) is

       permissible, both statutorily and constitutionally.

             But I disagree with the majority’s conclusion that Winton has lost all

       constitutional protections for the rest of his life and that only the statutory scheme

       protects him from ISRB overreach. I therefore respectfully concur.

             Originally, upon his conditional release from prison, the ISRB barred

       Winton from entering Seattle, Clark County, and Clallam County, without written



                                                  1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


       approval, for the rest of his life. Personal Restraint Pet. Ex. D at 1-2, In re Pers.

       Restraint of Winton, No. 52371-0-II (Wash. Ct. App. 2018). Later, the ISRB

       added Skamania County and “the state of Oregon north of Highway 20” to the list

       of places from which Winton was barred. Id. Ex. I. Highway 20 splits Oregon

       roughly in half, meaning that the ISRB effectively banned Winton from the entire

       northern half of the state. Id. Ex. K. Winton claimed that these restrictions

       unconstitutionally burdened his fundamental right to travel.

             We recognize a fundamental right to travel. See State v. Lee, 135 Wn.2d

       369, 389, 957 P.2d 471 (1998) (“The freedom to travel throughout the United

       States has long been recognized as a basic right under the United States

       Constitution.” (citing Dunn v. Blumstein, 405 U.S. 330, 92 S. Ct. 995, 31 L. Ed. 2d

       274 (1972))); see also Eggert v. City of Seattle, 81 Wn.2d 840, 841-44, 505 P.2d

       801 (1973) (discussing the origins of the right). In fact, we recognize that a

       convicted criminal retains that right: “A defendant’s fundamental rights limit the

       sentencing court’s ability to impose sentencing conditions.” In re Pers. Restraint

       of Rainey, 168 Wn.2d 367, 377, 229 P.3d 686 (2010).

             And until today, we had held that “[t]he extent to which a sentencing

       condition affects a constitutional right is a legal question subject to strict scrutiny.”

       Id. at 374 (emphasis added) (citing State v. Warren, 165 Wn.2d 17, 34, 195 P.3d



                                                   2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


       940 (2008)). In this context, we have described two different strict-scrutiny

       standards of review. We have said that “‘[c]onditions that interfere with

       fundamental rights’ must be ‘sensitively imposed’ so that they are ‘reasonably

       necessary to accomplish the essential needs of the State and public order.’” Id. at

       377 (alteration in original) (quoting Warren, 165 Wn.2d at 32). We have also said

       that “crime-related prohibitions affecting fundamental rights must be narrowly

       drawn” so that there is “no reasonable alternative way to achieve the State’s

       interest.” Warren, 165 Wn.2d at 34-35 (citing State v. Riley, 121 Wn.2d 22, 37-38,

       846 P.2d 1365 (1993); State v. Ancira, 107 Wn. App. 650, 655, 27 P.3d 1246

       (2001)). Either way, we have always subjected these conditions to exacting

       constitutional review.

             Our Courts of Appeals have appropriately followed our precedent and

       strictly scrutinized sentencing conditions that affect a defendant’s right to travel.

       In re Pers. Restraint of Martinez, 2 Wn. App. 2d 904, 913-14, 413 P.3d 1043

       (2018); State v. Sims, 152 Wn. App. 526, 531, 216 P.3d 470 (2009), aff’d on other

       grounds, 171 Wn.2d 436, 256 P.3d 285 (2011); State v. Alphonse, 147 Wn. App.

       891, 909, 197 P.3d 1211 (2008); State v. Schimelpfenig, 128 Wn. App. 224, 226,

       115 P.3d 338 (2005).




                                                  3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


              Despite all this precedent, the majority relies on an out-of-jurisdiction case

       to hold that people on community custody have no constitutional right to travel at

       all. Majority at 4 (quoting Bagley v. Harvey, 718 F.2d 921, 924 (9th Cir. 1983)).

       The majority reasons that “[f]ollowing a conviction and during the period of

       imprisonment, the limitation on the right to travel is similar to the loss of other

       constitutional rights.” Id. It continues that this “reasoning applies to individuals

       serving community custody.” Id. I hope the majority does not mean what it says.

       Until now, a conviction has not meant a loss of constitutional rights. See, e.g.,

       State v. Olsen, 189 Wn.2d 118, 126, 399 P.3d 1141 (2017) (holding that “even

       though probationers do not enjoy the same expectation of privacy as other

       citizens,” they still have “reduced privacy interests under [Wash. Const.] article I,

       section 7”). Even if the majority means something other than what it says and

       intends to strip only those on community custody of their fundamental right to

       travel (rather than strip all convicted people of all their constitutional rights), it

       would still be overruling all our precedent subjecting sentencing conditions that

       affect fundamental rights to strict scrutiny. Rainey, 168 Wn.2d at 374; Warren,

       165 Wn.2d at 34-35.

              It is certainly possible that citywide, countywide, and other travel

       restrictions could survive strict scrutiny. As the Schimelpfenig court recognized,



                                                   4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


       “the propriety of such restrictions must turn on the facts of each case.” 128 Wn.

       App. at 230; see also id. at 229 (listing five nonexclusive factors to consider).

       Although this standard of review is demanding,

             the state has far more latitude in determining what would qualify as
             legitimate [government] objectives when dealing with a convicted
             criminal than it would if it sought to apply a restrictive condition in
             another setting. A less rigorous standard of review displays an
             insufficient level of respect for the continuing constitutional rights of
             offenders. Any hope that an offender might be rehabilitated or have
             some respect for the criminal justice system in the future would seem
             to follow more naturally from the imposition of a sentence that
             respects the rights and dignity of the offender than from the
             imposition of a sentence that shows a disregard for those vital issues.

       Andrew Horwitz, Coercion, Pop-Psychology, and Judicial Moralizing: Some

       Proposals for Curbing Judicial Abuse of Probation Conditions, 57 WASH. & LEE

       L. REV. 75, 158 (2000). In other words, the State certainly has legitimate interests

       in the safety of victims, the safety of the general public, and the rehabilitation of

       offenders that could justify limitation or even deprivation of certain constitutional

       rights (for example, the right to possess arms or the right to associate with certain

       people).

             The majority, however, goes even further than simply adopting a less-

       onerous standard of review: it strips Winton of his constitutional right to travel

       altogether. And since Winton will serve community custody for the rest of his life,

       he will never regain that constitutional right.


                                                  5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


             As the majority lays out in detail, Winton is protected to some extent by the

       statutory scheme. I certainly agree with the majority’s observation that “any

       community custody condition imposed by the ISRB, even those that implicate

       constitutional freedoms, must bear a reasonable relation to the circumstances of the

       crime, the offender’s risk of reoffense, and public safety.” Majority at 7. This will

       go a long way toward ensuring that most conditions are “‘reasonably necessary to

       accomplish the essential needs of the State and public order,’” Rainey, 168 Wn.2d

       at 377 (quoting Warren, 165 Wn.2d at 32), if not “narrowly drawn” so that there is

       “no reasonable alternative way to achieve the State’s interest,” Warren, 165 Wn.2d

       at 34-35 (citing Riley, 121 Wn.2d at 37-38; Ancira, 107 Wn. App. at 655). But by

       relying on the statutory scheme, while eliminating Winton’s constitutional rights,

       the majority is able to avoid the exacting constitutional standard of review and

       instead employ the abuse-of-discretion standard. See majority at 8. In all this,

       those conditionally released from prison, those who hope to move on from their

       convictions and restart their lives, lose.

             Apparently recognizing the questionable constitutionality of banning Winton

       from Washington’s largest city, three counties, and half the state of Oregon, the

       ISRB, over the course of this litigation, has significantly narrowed its conditions.

       Now, the ISRB bars Winton only from entering Clark County without approval,



                                                    6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Winton, No. 97452-7
        (Gordon McCloud, J., concurring)


       and then only if Clark County is Winton’s final destination. Majority at 2-3 & n.1.

       For many of the same reasons that the majority holds that this current condition is

       statutorily permissible, see id. at 9-10, I would hold that this condition, as it now

       exists, is constitutionally permissible, too.

             But I would also make clear that Winton retains his constitutional rights. I

       therefore respectfully concur.




                                                   7